Pope, Judge.
This court having entered a judgment in the above-styled case at 174 Ga. App. 377 (330 SE2d 120) (1985) affirming the judgment of the trial court, and the judgment of this court having been reversed on certiorari by the Supreme Court at 255 Ga. 6 (334 SE2d 683) (1985), the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment reversed.


Banke, C. J., Deen, P. J., McMurray, P. J., Birdsong, P. J., Carley, Sognier, Benham, and Beasley, JJ., concur.